Exhibit 10.6

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is entered into as of
July 7, 2020, by and between James Philip McCormick (“Employee”) and Hi-Crush
Services LLC, a Delaware limited liability company (the “Company”). Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Agreement (as defined below).

RECITALS

WHEREAS, the Company and Employee have entered into that certain Employment
Agreement, effective as of January 1, 2020 (the “Agreement”); and

WHEREAS, the Company and Employee desire to amend the Agreement as provided
herein.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company and Employee hereby agree to amend the Agreement as
follows:

AMENDMENT

 

1.

Amendment. Section 3(c) of the Agreement is hereby deleted in its entirety and
is of no further force and effect.

 

2.

Terms of Agreement. Except as expressly modified hereby, all terms, conditions
and provisions of the Agreement shall continue in full force and effect.

 

3.

Conflicting Terms. In the event of any inconsistency or conflict between the
Agreement and this Amendment, the terms, conditions and provisions of this
Amendment shall govern and control.

 

4.

Entire Agreement. This Amendment and the Agreement constitute the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by the Agreement and this Amendment. This Amendment may be
executed in counterparts, each of which shall be an original and both of which
taken together shall constitute one and the same instrument. This Amendment may
be executed and delivered by facsimile and, upon such delivery, the facsimile
shall be deemed to have the same effect as if the original signature had been
delivered to the other party.

If Employee agrees to the terms of this Amendment, Employee must sign and return
a copy of this Amendment to the Company by 12pm Central on July 7, 2020.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed by the parties hereto as of the
date first written above.

 

COMPANY:

   

EMPLOYEE:

Hi-Crush Services, LLC,

   

James Philip McCormick

a Delaware limited liability corporation

   

 

By:  

/s/ Robert E. Rasmus

    By:  

/s/ James Philip McCormick

Name:   Robert E. Rasmus     Name:   James Philip McCormick Title:   CEO      

 

[Signature Page to Amendment to Employment Agreement]